Citation Nr: 1508519	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-27 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to a service-connected disability.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1964 to March 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for peripheral neuropathy of the upper and lower extremities.  

In January 2011, a Board hearing was held before the undersigned in Washington D. C.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in August 2011 for further development of the evidence.  Following this development, the RO granted service connection for peripheral neuropathy of the lower extremities in a rating decision dated in October 2012.  The remaining issues on appeal have now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity, including carpal tunnel syndrome, was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event or caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability.   

2.  Chronic peripheral neuropathy of the left upper extremity has not been demonstrated at any time throughout the appeal.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity, including carpal tunnel syndrome, was neither incurred in nor aggravated by service, and is not caused or aggravated by a service connected disease or disability.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).  

2.  Peripheral neuropathy of the left upper extremity was neither incurred in nor aggravated by service, and is not caused or aggravated by a service connected disease or disability.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  October 2008 and May 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The development requested in the August 2011 remand has been substantially completed, and the Veteran has had ample opportunity to respond and supplement the record.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  While it is noted that medical records utilized in a disability determination of the Social Security Administration (SSA) have not been associated with the claims folder, a January 2013 memorandum formally found that these records were unavailable for review after all attempts to obtain them were exhausted.  The Veteran was afforded a VA medical examination in January 2012.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Peripheral Neuropathy of the Right Upper Extremity

The Veteran contends that service connection should be established for peripheral neuropathy of the right upper extremity.  His primary contention is that this disability is related to a service-connected disability, specifically diabetes mellitus.  

Review of the record shows that the Veteran did not have a complaint or manifestation of peripheral neuropathy of the right upper extremity during service or until many years after separation from service.  Sensory loss of the right upper extremity is demonstrated on examination by VA in August 2009.  At that time, the Veteran reported having some numbness to the right thumb, index, middle, and right fingers that suggested the possibility of carpal tunnel or ulnar neural compromise on the right side only.  The examiner stated that this "goes along with some non metabolic issues."  The examiner went on to state that the right hand finger symptoms could not realistically be linked to diabetes.  

An examination was conducted by VA in January 2012, pursuant to remand by the Board.  At that time, the diagnoses were diabetic sensorimotor peripheral neuropathy of both lower extremities (for which service connection has been established) and carpal tunnel syndrome of the right wrist.  After examination and review of the medical evidence, the examiner rendered an opinion that the carpal tunnel syndrome of the right wrist was not caused by the Veteran's diabetes mellitus.  The rationale was that this disability preceded the Veteran's diabetes diagnosis and was likely a result of the Veteran's employment, as the Veteran used his right hand for mechanical work.  The condition was not aggravated by his diabetes as the diabetes was managed with oral mediation and there was no other microvascular complications of diabetes such as retinopathy or nephropathy.  

The only neurologic disability of the Veteran's right upper extremity is carpal tunnel syndrome.  This was not manifested during service or until many years thereafter and has not been medically linked to service.  The Veteran's main contention is that the peripheral neuropathy of the right upper extremity is related to his service-connected diabetes mellitus.  Service connection is currently in effect for ischemic heart disease, rated 60 percent disabling; prostate cancer, rated 40 percent rating; diabetes mellitus, rated 20 percent disabling; left lower extremity peripheral neuropathy, rated 10 percent disabling; right lower extremity peripheral neuropathy, rated 10 percent disabling; and a deep non-linear scar, a non-linear superficial scar, and erectile dysfunction, all evaluated as noncompensable.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The neurologic disability of the Veteran's right upper extremity has been diagnosed as carpal tunnel syndrome.  The only medical opinions in the record are to the effect that this disability is not caused or aggravated by his service-connected diabetes mellitus.  The rationale provided in a January 2012 VA opinion was that the carpal tunnel syndrome predates the diagnosis of diabetes and is more likely related to the Veteran's employment.  As these are the only medical opinions in the record, the Board finds that there is insufficient evidence to support service connection for neuropathy of the right upper extremity and the claim must be denied.  

Peripheral Neuropathy of the Left Upper Extremity

The Veteran is also claiming service connection for peripheral neuropathy of the left upper extremity.  Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, review of the medical evidence shows no indication that the Veteran has peripheral neuropathy of his left upper extremity.  Two examinations have been conducted by VA, but despite findings of peripheral neuropathy of both lower extremities and carpal tunnel syndrome of the right upper extremity neither of the VA examinations that have been conducted have shown peripheral neuropathy of the left upper extremity.  Review of VA and private treatment records is similarly negative for evidence of peripheral neuropathy of the left upper extremity.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  Accordingly, service connection for peripheral neuropathy of the left upper extremity is not warranted.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of either upper extremity, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for peripheral neuropathy of the right upper extremity, including as secondary to a service-connected disability, is denied.  

Service connection for peripheral neuropathy of the left upper extremity, including as secondary to a service-connected disability, is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


